EXHIBIT 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this "Agreement") is entered into by and between
SolarWindow Technologies, Inc., a Nevada corporation (the "Company") and Kalen
Capital Corporation, a corporation organized under the laws of the Province of
Alberta, Canada (the "Subscriber").

 

RECITALS

 

WHEREAS, the Company is currently indebted to the Subscriber in the amount of
$550,000, exclusive of interest pursuant to a bridge loan agreement dated as of
December 7, 2015 (the "Loan Agreement") and as evidenced by two (2) promissory
notes in the aggregate principal amounts of $550,000 (collectively, the
"Promissory Notes");

 

WHEREAS, the Company and Subscriber desire to convert $548,700 (the
"Subscription Amount") due pursuant to the Loan Agreement into units of the
Company's equity securities (the "Units") at a price of $3,100 per Unit, with
each full Unit consisting of: (a) one thousand (1,000) shares (each a "Share"
and collectively, the "Shares") of common stock, par value $0.001 ("Common
Stock"); (b) one (1) Series O Warrant to purchase one thousand (1,000) shares of
Common Stock at a price, subject to certain adjustments, of $3.10 per Warrant
Share through October 31, 2017; and (c) one (1) Series P Warrant to five hundred
(500) shares of Common Stock at a price, subject to certain adjustments, of
$3.70 per Warrant Share through April 30, 2018 (the Series O Warrants and the
Series P Warrants included in the Units may hereinafter be referred to
individually as a "Warrant" and collectively as, the "Warrants." The shares
issuable upon exercise of the Warrants may hereinafter be referred to
individually as a "Warrant Share" and collectively as, the "Warrant Shares." The
exercise price of the Warrants may hereinafter be referred to as the "Initial
Warrant Exercise Price." The Units, the Shares, the Warrants and the Warrant
Shares may hereinafter be referred to collectively to as the "Securities").
Except as to the number of shares for which the Warrants are exercisable, the
expiration dates of the Warrants, and the Initial Warrant Exercise Price, the
terms and conditions of the Series O Warrants and Series P Warrants are
otherwise identical.

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded
by, but not limited to, the provisions of, Regulation S ("Regulation S") as
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the Securities Act of 1933, as amended (the "Securities Act");

 

WHEREAS, the Subscriber is not "US Persons" as defined in Regulation S and is a
resident of British Columbia, Canada, who meets applicable prospectus delivery
exemptions set forth in National Instrument 45-106 Prospectus and Registration
Exemptions ("NI-45-106");

 

WHEREAS, the Subscriber hereby subscribes to purchase 177 Units (the "Subscribed
for Units"), subject to the terms and conditions of this Agreement and on the
basis of the representations, warranties, covenants and agreements contained
herein; and

 

WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Subscribed for Units to the Subscriber and the Subscriber desires to purchase
the number of Subscribed for Units from the Company all on the terms and
conditions set forth herein;

 



 1

 



  

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:

 

1. Subscription for Units; Subscription Procedures; Closing.

 

1.1 Subscription. Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company the Subscribed for Units and simultaneously with the Subscriber's
execution and delivery of this Agreement, herewith has transmitted the
Subscription Amount through the tender of the original Promissory Notes to the
Company for cancellation.

 

1.2 Subscription Procedure. To complete a subscription for the Subscribed for
Units, the Subscriber must: (a) complete, execute and return to the Company a
fully completed and signed copy of this Agreement; (b) deliver the Subscription
Amount in accordance with the provisions of Section 1.1 above; (c) deliver a
complete Exhibit A hereto; and (d) such other documents as the Company may
reasonably request (the items, agreements, instruments and documents enumerated
in Section 1.2(a) - (d) are collectively referred to herein as the "Subscriber's
Deliverables").

 

1.3 Closings; Closing Date.

 

(a) Date and Place of Closing. The consummation of the transactions contemplated
herein shall take place at the offices of the Company (the "Closing") upon the
satisfaction or waiver of all conditions to closing set forth in Sections 4 and
5 hereof (the "Closing Conditions").

 

(b) Company's Closing Deliveries. At the Closing, the Company shall have
delivered to the Subscriber if accepted by the Company, (1) a duly countersigned
copy of this Agreement dated as of the Closing Date; (2) a certificate in the
name of the Subscriber representing the Shares included in the Subscribed for
Units; (3) a duly signed copy of the Warrants in the name of the Subscriber
included in the Subscribed for Units; and (4) a promissory note in the amount of
$18,145.93, representing the difference between the principal amount of the
Promissory Notes and the Subscription Amount and all accrued and unpaid interest
due thereon through the date hereof (collectively, the "Company's
Deliverables").

 

1.4 Closing Conditions. Delivery of the Subscriber's Deliverables and the
Company's Deliverables are conditions to the consummation of any Closing.

 

1.5 No Rights as a Shareholder. The Subscriber understands and agrees that until
such time as the Company has issued to the Subscriber shares of Common Stock the
Subscriber shall not be a shareholder of the Company and shall not have any
rights of a shareholder, including the right to receive any distributions or
dividends made by the Company.

 

2. Subscriber Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Company that:

 

2.1 Authorization; Power and Enforceability.

 

(a) Authorization. The Subscriber has the requisite power, authority and legal
capacity to enter into and perform this Agreement and the other Transaction
Documents, as that term is defined below, and to purchase the Subscribed for
Units being sold to it hereunder.

 

(b) Corporate and Other Entities. Subscriber is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
it is authorized and qualified to purchase the Subscribed for Units and the
Person signing this Agreement on behalf of such entity has been duly authorized
by such entity to do so. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Subscriber or its Board of Directors or stockholders, if
applicable, is required.

 

(c) Enforceability. This Agreement and the other Transaction Documents when
executed and delivered by Subscriber constitute a valid and binding obligation
of the Subscriber, enforceable against the Subscriber in accordance with the
terms thereof.

 



 2

 



  

2.2 No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by the Subscriber of the
transactions contemplated hereby and thereby or relating hereto or thereto do
not and will not: (i) result in a violation of the Subscriber's charter
documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which the
Subscriber is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber). The Subscriber is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction Documents
nor to purchase the Units in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Subscriber is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

 

2.3 Agreement Not Binding Until Accepted. The Subscriber acknowledges that this
Agreement will not be binding against the Company until accepted and executed by
the Company.

 

2.4 Risk Acknowledgement. The Subscriber recognizes that the purchase of the
Subscribed for Units involves a high degree of risk including, without
limitation, that the transferability of the Securities is limited and
accordingly, the Subscriber may not be able to liquidate its investment and
understands that the Units represent a highly speculative investment.

 

2.5 Accredited Investor Status and Ability to Bear Economic Risk. The Subscriber
is a resident of British Columbia Canada, as that term ("accredited investor")
is defined in NI-45-106 or a family member, business associate or friend of a
director or officer of the Company as contemplated by Section 2.3 of NI-45-106.

 

2.6 Experience of the Subscriber. The Subscriber, its advisers (who are not
directly or indirectly compensated by or affiliated with the Company, if any),
and designated representatives, if any, have the knowledge and experience in
financial and business matters necessary to evaluate the merits and risks of its
prospective investment in the Company, and have carefully reviewed and
understand the risks of, and other considerations relating to, the purchase of
the Subscribed for Units and the tax consequences of the investment, and have
the ability to bear the economic risks of the investment and protect the
Subscriber's interests in connection with the transaction contemplated hereby.

 

2.7 No Governmental Review. The Subscriber acknowledges and understands that no
United States federal or state agency, including the SEC has passed on or made
recommendations or endorsement of the Units or the suitability of the investment
contemplated hereby; nor, have such authorities passed upon or endorsed the
merits of the offering of the Units.

 

2.8 Compliance with Securities Act. The Subscriber understands and agrees that
none of the Securities have been registered under the Securities Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of the Subscriber contained
herein), and that the Units must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.

 

2.9 Purchase of Units for the Subscriber's Account. The Subscriber is purchasing
the Units for its own account, and not with a view to, or for resale in
connection with, any distribution in violation of the Securities Act, and no one
other than the Subscriber will have any interest in, or any right to acquire,
all or any part of the Units or have any interest in this subscription.

 

2.10 Restricted Securities. The Subscriber understands and agrees that none of
the Units, the Shares, the Warrants or the Warrant Shares, have been or will be
registered under the Securities Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the Securities Act (based in part on the accuracy of the representations
and warranties of the Subscriber contained herein), and that the Units must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration. The Subscriber understands and hereby acknowledges that the
Company has no obligation to register the Securities under the Securities Act or
any state securities or "Blue Sky" laws.

 



 3

 



  

2.10 Acknowledgement of and Consent to Restrictive Legend. The Shares, Warrants
and the shares issuable upon or exercise thereof, may bear the following or
similar legend, as applicable:

 

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT").
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE
ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT."

 

The Company's transfer books may include such transfer restrictions as the
Company in its sole discretion deems appropriate.

 

2.11 Non-US Persons. Subscriber further represents and warrants to the Company
that: (a) it is acquiring the Units in an offshore transaction pursuant to
Regulation S and the Subscriber was outside the United States when receiving and
executing this Agreement; (b) the Subscriber has not acquired the Units as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S) in the United States in respect of the Units which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Units; provided, however, that the
Subscriber may sell or otherwise dispose of the Units pursuant to registration
of the Units under the Securities Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein; (c) the Subscriber understands and agrees that offers
and sales of any of the Units prior to the expiration of a period of one year
after the date of transfer of the Units under this Agreement (the "Distribution
Compliance Period"), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom, and
in each case only in accordance with all applicable securities laws; (d) the
Subscriber understands and agrees not to engage in any hedging transactions
involving the Units prior to the end of the Distribution Compliance Period
unless such transactions are in compliance with the Securities Act; and (e) the
Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Units or any use of this Agreement, including: (i) the legal
requirements within its jurisdiction for the purchase of the Units; (ii) any
foreign exchange restrictions applicable to such purchase; (iii) any
governmental or other consents that may need to be obtained; and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Units. The Subscriber's
subscription and payment for, and its continued beneficial ownership of the
Units, will not violate any applicable securities or other laws of the
Subscriber's jurisdiction.

 

2.12 Address. The Subscriber represents that the address of the Subscriber
furnished by the Subscriber is its principal business address.

 

2.13 No Brokers. The Subscriber represents and warrants that is has not engaged,
consented to or authorized any broker, finder or intermediary to act on its
behalf, directly or indirectly, in connection with the transactions contemplated
hereby. The Subscriber hereby agrees to indemnify and hold harmless the Company
from and against all fees, commission or other payments owning to any such
person or firm action on behalf of such Subscriber hereunder.

 

2.14 No Consents. The Subscriber represents that no authorization, approval,
consent or license of any person (collectively, "Subscriber Consents") is
required to be obtained for the purchase of the Subscribed for Units by the
Subscriber, other than as have been obtained and which Subscriber Consents are
in full force and effect.

 



 4

 



  

2.15 Irrevocability of the Subscription. The Subscriber understands,
acknowledges and agrees with the Company that, except as otherwise set forth
herein, the subscription to purchase the Subscribed for Units is irrevocable by
the Subscriber, that except as required by law, the Subscriber is not entitled
to cancel, terminate or revoke this Agreement or any agreements of the
Subscriber hereunder and that this Agreement and such other agreements shall
survive the death or disability of the Subscriber and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. If the Subscriber is
more than one person, the obligations of the Subscriber hereunder shall be joint
and several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person, his/her heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

2.16 Reliance.

 

(a) The Subscriber understands and acknowledges that (i) the Units are being
offered and sold to the Subscriber without registration under the Securities Act
in a private placement that is intended to be exempt from the registration
provisions of the Securities Act and (ii) the availability of such exemption,
depends in part on, and the Company will rely upon, the accuracy and
truthfulness of, the foregoing representations and warranties and the Subscriber
hereby consents to such reliance.

 

(b) The Subscriber agrees that: (i) the representations, warranties and
covenants of the Subscriber contained herein (or in any representation letter or
questionnaire executed and delivered by the Subscriber pursuant to the
provisions hereof) shall be true and correct both as of the execution of this
Agreement and as of the Closing, and shall survive the completion of the
distribution of the Units; and (ii) the Subscriber further represents and
warrants that all of the information that the Subscriber has furnished to the
Company in connection with executing this Agreement or which is included in this
Agreement is correct and complete as of the date of this Agreement or, if
provided thereafter, as of that later date and will be true and correct on the
date that the Units are issued to the Subscriber and will continue to be true,
correct and complete thereafter.

 

(c) The Subscriber hereby agrees to notify the Company immediately of any change
in any representation, warranty, covenant or other information relating to the
Subscriber contained in this Agreement, or any exhibit hereto, which takes place
prior to Closing.

 

3. The Company's Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that:

 

3.1 Due Formation. The Company is a corporation, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
power to own its properties and to carry on its business as presently conducted.

 

3.2 Authority; Enforceability. This Agreement and any other agreements delivered
together herewith or therewith or in connection herewith or therewith
(collectively, the "Transaction Documents") have been duly authorized, executed
and delivered by the Company and are valid and binding agreements of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity. The Company has full corporate power and authority
necessary to enter into and deliver this Agreement and to perform its
obligations thereunder.

 

3.3 Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, is required by the Company or any Affiliate of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except as may be required in connection with filings pursuant to
Regulation D. Any such qualifications and filings will, in the case of
qualifications, be effective on the Closing and will, in the case of filings, be
made within the time prescribed by law.

 



 5

 



  

3.4 No Violation or Conflict. If the representations and warranties of the
Subscriber in Section 2 are true and correct, then neither the issuance nor the
sale of the Units nor the performance of the Company's obligations under this
Agreement by the Company will: (a) violate, conflict with, result in a breach
of, or constitute a default (or an event which with the giving of notice or the
lapse of time or both would be reasonably likely to constitute a default) under
(i) the certificate of formation of the Company, (ii) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (iii) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its Affiliates is a party, by which the Company or any of its
Affiliates is bound, or to which any of the properties of the Company or any of
its Affiliates is subject, or (iv) the terms of any "lock-up" or similar
provision of any underwriting or similar agreement to which the Company, or any
of its Affiliates is a party except the violation, conflict, breach, or default
of which would not have a material adverse effect; or (b) result in the creation
or imposition of any lien, charge or encumbrance upon the Units or any of the
assets of the Company or any of its Affiliates except in favor of the Subscriber
as described herein; or (c) result in the triggering of any piggy-back or other
registration rights of any Person or entity holding securities of the Company or
having the right to receive securities of the Company.

 

3.5 The Units. The Warrants included as part of the Units represent a binding
obligation of the Company as further described therein. The Shares and Warrant
Shares, upon issuance in accordance with the terms of this Agreement and the
terms of the respective Warrants: (i) will be duly and validly authorized,
validly issued and non-assessable; (ii) will not have been issued or sold in
violation of any preemptive or other similar rights of the holders of any
securities of the Company or rights to acquire securities of the Company; and
(iii) will not subject the holders thereof to personal liability by reason of
being such holders.

 

3.6 The Reset Adjustment. The Company will conduct a onetime reset adjustment
(the "Reset Adjustment") if, within six (6) months from the Offering Termination
Date, the Company effects a sale of equity securities, other than through the
exercise or conversion of currently outstanding securities, at a price less than
$3.10 per share of Common Stock (the sale price shall hereinafter be referred to
as the "Reset Price"), resulting in each of Investor having purchased Units in
the Offering receiving additional Units equal to the difference between the
number of Units that would have been issuable to such subscriber if the price
per share of Common Stock included in the Units was equal to the Reset Price
less the number of Units actually received by such Subscriber at Closing. The
Initial Warrant Exercise Price will not be adjusted.

 

3.7 Litigation. There is no litigation, arbitration, mediation, action, suit,
claim, proceeding or investigation, whether legal or administrative, pending
against the Company or any of its Subsidiaries or, to the Company's knowledge,
threatened against the Company or any of its Subsidiaries or any of their
respective assets, properties or operations, at applicable law or in equity,
before or by any governmental authority or any order of any governmental
authority that, individually or in the aggregate, has had or caused or would
reasonably be expected to have or cause a material adverse effect on the
Company's operations.

 

3.8 Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

 

4. Subscriber's Conditions of Closing. The Subscriber's obligation to purchase
the Units is subject to the satisfaction or waiver, on or before the Closing
Date, of the conditions contained in this Section 5.

 

4.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Company set forth in Section 3 hereof shall be true in all
material respects on and as of the Closing Date.

 

4.2 Closing Deliveries. The conditions in Section 1.2 hereof shall have been
satisfied or waived in writing by the Subscriber.

 

4.3 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company's knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 



 6

 



  

5. Company's Conditions of Closing. The Company's obligation to sell the Units
is subject to the satisfaction or waiver, on or before the Closing Date, of the
conditions contained in this Section 5.

 

5.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Subscriber set forth in Section 2 hereof shall be true in
all material respects on and as of the Closing Date.

 

5.2 Subscriber's Covenants. All covenants, agreements and conditions contained
in this Agreement to be performed by the Subscriber on or prior to the date of
such Closing shall have been performed, complied with in all material respects,
or waived in writing by the Company.

 

5.3 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company's knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

6. Miscellaneous.

 

6.1 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be: (i) personally served; (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid;
(iii) delivered by reputable air courier service with charges prepaid; or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile or email, at the address, email address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: SolarWindow
Technologies, Inc. 10632 Little Patuxent Parkway, Suite 406, Columbia, MD 21044
Attention: Mr. John Conklin, President & CEO; and (ii) if to the Subscriber, to:
Kalen Capital Corporation, 700-688 West Hastings St, Vancouver, BC V6B 1P1,
Canada, Attention: Harmel S. Rayat, President.

 

6.2 Entire Agreement; Assignment. This Agreement and other Transaction Documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof. Neither the Company
nor the Subscriber has relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber. The Subscriber may not assign this Agreement
without the prior written consent of the Company.

 

6.3 Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control Persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of (i) any sale or
distribution of the Units by the Subscriber in violation of the Securities Act
or any applicable state securities or "Blue Sky" laws or (ii) any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein, in any Transaction
Document, or in any other document delivered in connection with this Agreement
or any Transaction Document.

 



 7

 



  

6.4 Counterparts/Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or email signature page were an original thereof.

 

6.5 Calendar Days. All references to "days" in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms "business days" and
"trading days" shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

6.6 Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term "Person" shall
mean and include an individual, a company, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof. All pronouns and any variations
thereof used herein shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require.

 

6.7 Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 

6.8 Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.

 

6.9 Irrevocability; Binding Effect. The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Subscriber, except
as required by applicable law, and that this Agreement shall survive the death
or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Subscriber is more than one
Person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such Person and such Person's
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

6.10 Modification. Except as otherwise expressly provided herein, any term of
this Agreement may be amended and observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) with
the written consent of the Company and the Subscriber.

 

6.11 Fees. Unless otherwise specifically provided,each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated.

 

6.12 Survival of Representations. All representations, warranties and agreements
contained herein or made in writing by or on behalf of any party to this
Agreement in connection herewith shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 



 8

 



 

6.13 Binding Obligation. Upon the execution and delivery of this Agreement by
the Subscriber, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of the Subscribed for Units as herein
provided.

 

6.14 Further Assurances. The parties hereto agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

6.15 No Third Party Rights. Nothing in this Agreement shall create or be deemed
to create any rights in any Person or entity not a party to this Agreement.

 

6.16 Reference and Effective Date. The reference and effective date of this
Agreement shall be the Closing Date, regardless of the date on which it is
signed by the Subscriber.

 

6.17 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney's fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

7. Subscriber Questionnaire and Certification. Subscriber must complete, sign
and deliver Exhibit A hereto.

 

[SIGNATURE PAGE FOLLOWS]



 



 9

 

 

SOLARWINDOW TECHNOLOGIES, INC.

 

IN WITNESS WHEREOF, the Company and Subscriber have duly executed this
Subscription Agreement as of March 31, 2016.

 

 

 

SOLAR WINDOW TECHNOLOGIES, INC.

 

    By:/s/ John Conklin

 

 

Name:

John Conklin

 

 

Title:

President & CEO

 

 

 

 

 

 

Kalen Capital Corporation  

 

 

 

 

 

 

By:

/s/ Harmel S. Rayat

 

 

Name:

Harmel S. Rayat

 

 

Title:

President

 



 

 

10

--------------------------------------------------------------------------------

 